Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
Claims 1-14 of 9 October 2020 are pending and examined on the merits.
 Information Disclosure Statement
The information disclosure statements filed 21 January 2021 and 9 February 2021 are acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 7 and 14, the NHR·Acid reagent has unclear metes and bounds because the N-atom only has two attachments when it is possibility (i).  When NHR·Acid is possibility (ii), the N-atoms has three valences and is neutral.  Dependent claims 8-10 do not further specify the third substituent of the N-atom so they are unclear as well.  
Claim 10 recites the limitation NR.  There is insufficient antecedent basis for this limitation in the claim because parent claim 9 recites an NHR moiety.
Conclusion
Claims 1-6 and 10-13 are allowed.  Claims 7-9 and 14 are not allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
TAYLOR (Journal of the American Chemical Society, 1955, 77, 2243-2248) describes a deamination process from compound XIII to XI with sodium nitrite in dilute HCl (page 2243, column 2, paragraph 2; page 2244, column 1).  This process does not anticipate or render obvious a process of claim 1 because step 1a requires anodic oxidation.  

    PNG
    media_image1.png
    177
    349
    media_image1.png
    Greyscale

	SHIRAI (Journal of Heterocyclic Chemistry, 2000, 37, 1151-1156) describes a process in which compound 5 is prepared from 2,4-diamino-3,5-dicyanopyrazine.  This starting material is different in at least three aspects, a pyrazine ring, two cyano groups, and two amino groups.  Additionally, this process is not anodic oxidation.  

    PNG
    media_image2.png
    230
    669
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699